Citation Nr: 1104008	
Decision Date: 02/01/11    Archive Date: 02/14/11	

DOCKET NO.  08-07 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder.

2.  Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to July 
1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In a rating decision of December 1991, the RO denied entitlement 
to service connection for an acquired psychiatric disorder, 
specifically, posttraumatic stress disorder.  The Veteran voiced 
no disagreement with that decision, which has now become final.  
Since the time of the December 1991 rating decision, the Veteran 
has submitted additional evidence in an attempt to reopen his 
claim.  The RO found such evidence both new and material, but 
continued its denial of service connection for posttraumatic 
stress disorder.  


FINDINGS OF FACT

1.  In a rating decision of December 1991, the RO denied 
entitlement to service connection for an acquired psychiatric 
disorder, specifically, posttraumatic stress disorder. 

2.  Evidence submitted since the time of the RO's December 1991 
decision denying entitlement to service connection for 
posttraumatic stress disorder, when considered with the previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim.  

3.  The Veteran's posttraumatic stress disorder as likely as not 
had its origin during his period of active military service.



CONCLUSIONS OF LAW

1.  The decision of the RO in December 1991 denying the Veteran's 
claim for service connection for posttraumatic stress disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2010).

2.  Evidence received since the RO's December 1991 decision 
denying entitlement to service connection for posttraumatic 
stress disorder is both new and material, and sufficient to 
reopen the Veteran's previously denied claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Posttraumatic stress disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the Veteran 
and his representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.  However, given the 
disposition in this case, further discussion of the various 
provisions of the VCAA is unnecessary.

Service Connection

In reaching this determination, the Board has reviewed all the 
evidence in the Veteran's claims file, which includes his 
multiple contentions, including those offered during the course 
of a hearing before the undersigned Veterans Law Judge in 
December 2010, as well as service treatment and personnel 
records, VA and private treatment records and examination 
reports, and various statements from the Veteran's associates 
and/or family members.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claims file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

The Veteran in this case seeks service connection for 
posttraumatic stress disorder.  In pertinent part, it is 
contended that, on one occasion during the Veteran's service 
aboard the USS Bon Homme Richard, he witnessed the death of a 
fellow service member as a result of having "backed into" the 
moving propeller of an aircraft.  It is further contended that, 
on another occasion during service, the Veteran was confined in a 
"redline brig," during which he was repeatedly beaten by Marine 
guards.  Finally, it is contended that, while on board the USS 
Bon Homme Richard, the Veteran was tasked with arming and/or 
"fusing" various munitions, which he knew would eventually be 
dropped on the civilian population of Vietnam.  As a result of 
all of the aforementioned, it is alleged, the Veteran has 
developed a posttraumatic stress disorder.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection may also be granted for any 
disease initially diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (d) (2010).

In order to establish service connection for a claimed 
disability, there must be competent evidence of that disability; 
medical, or in certain circumstances, lay evidence of inservice 
incurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between the claimed inservice disease or 
injury and the current disability.  See Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Alternatively, service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease or disability manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the Veteran 
currently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period) but is 
not identified until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates the 
symptomatology to the Veteran's present condition.  See Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2010).

Effective July 13, 2010, VA amended its adjudication regulations 
governing service connection for posttraumatic stress disorder by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing a required inservice stressor.  In that regard, 
service connection for posttraumatic stress disorder currently 
requires medical evidence diagnosing the condition in accordance 
with 38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice stressor 
occurred.  Where a stressor claimed by a Veteran is related to 
the Veteran's fear of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a psychiatrist or 
psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder, and that the Veteran's symptoms 
are related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the incurrence of the claimed inservice stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket or mortar fire; 
grenades; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness or horror.  
38 C.F.R. § 3.304 (2010).

In summary, service connection for posttraumatic stress disorder 
may be granted where the evidence demonstrates (1) a current 
diagnosis of posttraumatic stress disorder rendered by an 
examiner specified by the regulations; (2) an inservice stressor 
consistent with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) that has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA psychiatrist or psychologist, or one 
contracted with by VA; and (3) the Veteran's posttraumatic stress 
disorder symptoms have been medically related to the inservice 
stressor by a VA psychiatrist or psychologist, or one contracted 
with by VA.  

Notwithstanding the aforementioned, once entitlement to service 
connection for a given disorder has been denied by a decision of 
the RO, that decision, absent disagreement by the Veteran within 
a period of one year, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2010).  Where a claim for entitlement to 
service connection has been previously denied, and that decision 
becomes final, the claim can be reopened and reconsidered only if 
new and material evidence is presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2010).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" if, 
by itself, or when considered with previous evidence of record, 
it relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  In addition, new 
evidence may be found to be material if it provide a "more 
complete picture of the circumstances surrounding the origin of 
the Veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In determining whether new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

As regards the Veteran's claim for service connection for 
posttraumatic stress disorder, the Board notes that, in Boggs v. 
Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of 
Appeals for the Federal Circuit held that the "factual basis" of 
a claim for service connection is the Veteran's disease or 
injury, rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of 38 U.S.C.A. 
§ 7104(b), claims which are based upon distinctly and properly 
diagnosed diseases or injuries must be considered separate and 
distinct claims.  This is to say that a claim for one diagnosed 
disease or injury cannot be prejudiced by a prior claim for a 
different diagnosed disease or injury.  Rather, the two claims 
must be considered independently because they rest on different 
factual bases.

In the case at hand, at the time of the prior December 1991 
decision, the RO denied entitlement to service connection for 
posttraumatic stress disorder.  The Veteran's current claim and 
accompanying evidence reflects that very same disability.  
Inasmuch as the Veteran's claim is based on the very same 
disability as his previous claim, it must be considered on a "new 
and material" basis.  See Boggs, supra.  

In that regard at the time of the prior December 1991 RO 
decision, there were on file the Veteran's service treatment and 
personnel records, as well as the results of a VA psychiatric 
examination in November 1991.  At that time, service 
administrative records showed the Veteran's military occupational 
specialty to be that of "deck hand."  Awards and commendations 
given the Veteran included the Armed Forces Expeditionary Medal, 
as well as the National Defense Service Medal.  Noted at the time 
of the December 1991 rating decision was that, in 1966, during 
the Veteran's period of active military service, he received 
treatment for what was described as an emotionally unstable 
personality.  Examination indicated that the Veteran's childhood 
was characterized by difficulties while growing up.  Further 
noted was that the Veteran had served in the Navy aboard the Bon 
Homme Richard off the coast of Vietnam, and that one of his 
alleged stressors consisted of someone on the flight deck walking 
into an aircraft propeller.  According to the Veteran, he was not 
facing the aircraft, but felt "all wet and sticky" on his back.  
The Veteran further indicated that there were "blood and bone 
fragments on his clothes and in his hair."  

On psychiatric examination, the Veteran once again related the 
incident of a sailor walking into an aircraft propeller which, he 
believed, had been reported as a "man overboard."  The Veteran 
reported that he smoked pot and drank alcohol, both of which were 
readily available.  According to the examiner, the Veteran 
reported what sounded like panic attacks, which was "a little 
unusual."  When further questioned, the Veteran denied any 
problems with relationships, and stated that he had many friends, 
as well as "a future."  The Veteran indicated that he had no 
problems expressing love or affection.  However, according to the 
examiner, the Veteran had a questionably exaggerated startle 
reflex, though he was able to concentrate, and was not 
hypovigilant.  The pertinent diagnosis noted was bipolar 
disorder.  

Based on the aforementioned, service connection was denied for 
posttraumatic stress disorder.  Noted at the time was that the 
Veteran's service treatment records showed treatment for and a 
diagnosis of an emotionally unstable personality, which was not a 
disability for which service connection could potentially be 
granted pursuant to VA regulations.  Further noted was that the 
Veteran had not been diagnosed with posttraumatic stress 
disorder, and that he did not have sufficient symptoms or 
evidence of a stressful incident necessary to support that 
diagnosis.  Rather, the Veteran's current diagnosis on 
examination was bipolar disorder.  The denial of service 
connection for posttraumatic stress disorder was adequately 
supported by and consistent with the evidence then of record, and 
is now final.

Evidence submitted since the time of the RO's December 1991 
decision, consisting, for the most part, of additional service 
administrative records, as well as VA and private treatment 
records and examination reports, as well as the Veteran's 
testimony before the undersigned Veterans Law Judge in December 
2010, is both "new" and "material" as to the issue of service 
connection for posttraumatic stress disorder.  More specifically, 
additional service administrative records disclose that, based on 
the Veteran's service off the coast of Vietnam, he was awarded 
the Republic of Vietnam Meritorious Unit Citation; the Vietnam 
Service Medal with One Bronze Star, and the Republic of Vietnam 
Campaign Medal with 60 Device.  Moreover, while since the time of 
the December 1991 rating decision, the Veteran has received 
diagnoses of bipolar disorder, affective/mood disorder, panic 
disorder, and anxiety disorder, he has, in addition, received a 
diagnosis of posttraumatic stress disorder, which, in the opinion 
of a number of examiners, had its origin during his period of 
active military service.  Such evidence, at a minimum, provides a 
"more complete picture of the circumstances surrounding the 
origin of the Veteran's injury or disability," and, accordingly, 
is sufficient to reopen the Veteran's previously-denied claim.  

Having determined that new and material evidence has been 
submitted sufficient to reopen the Veteran's previously-denied 
claim for service connection for posttraumatic stress disorder, 
the Board must now turn to a de novo review of all pertinent 
evidence of record.  That evidence discloses that, while during 
service, the Veteran received a diagnosis of an emotionally 
unstable personality disorder,  following a private psychological 
evaluation in June 2005, it was the opinion of the examiner that, 
among other things, the Veteran suffered from a chronic 
posttraumatic stress disorder.  Significantly, in correspondence 
of early March 2006, a VA psychiatrist wrote that the Veteran had 
been under his treatment since November of 2003 for posttraumatic 
stress disorder characterized by symptoms of anxiety, depression, 
irritability, anger, and "bad dreams" revolving about his two 
tours in the Vietnam War.  Moreover, in correspondence likewise 
dated in 2006, a Vet Center social worker wrote that the Veteran 
had been diagnosed with posttraumatic stress disorder, and that 
his "main traumatic stressor" occurred off the coast of Vietnam 
where he was stationed on an aircraft carrier as a gunnery and 
bomb specialist loading bombs on fighter jets sent to bomb 
communist targets.  Reportedly, one of the Veteran's friends had 
"gotten chopped up" by the props on a plane, resulting in "body 
parts" getting on the Veteran, which sent him into a state of 
"numbness and shock."

The Board observes that, following a VA psychological evaluation 
in November 2007, it was noted that, while the Veteran's Axis I 
diagnosis was somewhat difficult to make, provided that his 
traumatic stressors as he described them actually occurred, the 
Veteran's symptomatology was "consistent with posttraumatic 
stress disorder."  Moreover, in correspondence of February 2008, 
a private psychiatrist wrote that she had evaluated the Veteran 
on two separate occasions and that, in her opinion, he was 
suffering from posttraumatic stress disorder resulting from his 
tours in Vietnam in the 1960's.

The Board acknowledges that, following a recent VA psychological 
examination in June 2010, it was the opinion of the examining 
psychologist that the Veteran did not meet the criteria for a 
diagnosis of posttraumatic stress disorder.  However, that 
psychologist freely admitted that the Veteran did endorse some 
symptoms of posttraumatic stress disorder.

Based on the aforementioned, it is clear that there exists at 
least some ambiguity surrounding the origin of the Veteran's 
alleged posttraumatic stress disorder.  Nonetheless, and as noted 
above, on more than one occasion, the Veteran has received a 
diagnosis of posttraumatic stress disorder related to various 
incidents which reportedly occurred during his tour of duty off 
the coast of Vietnam.  Under the circumstances, and with the 
resolution of all reasonable doubt in the Veteran's favor, the 
Board is of the opinion that the Veteran currently suffers from a 
posttraumatic stress disorder which as likely as not had its 
origin during his period of Vietnam service.  Accordingly, a 
grant of service connection for posttraumatic stress disorder is 
in order.  


ORDER

As new and material evidence has been received, the claim of 
service connection for posttraumatic stress disorder is reopened.  

Service connection for posttraumatic stress disorder is granted.



	                        
____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


